Citation Nr: 0615801	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  03-34 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for bilateral hearing loss.

3.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for post-traumatic stress disorder.

4.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for a bipolar disorder.

5.  Entitlement to an increased rating for a left shoulder 
disability, currently evaluated as 40 percent disabling, 
including entitlement to a rating higher than 20 percent 
prior to July 14, 2005.

6.  Entitlement to an initial rating higher than 60 percent 
for psoriasis.

7.  Entitlement to an effective date earlier than May 13, 
2002, for the grant of a total rating based on individual 
unemployability.

8.  Entitlement to special monthly pension.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The veteran was represented by Richard A. LaPointe, Attorney 
at Law, throughout the majority of this lengthy and rather 
complicated appeal.  Mr. LaPointe is no longer recognized by 
the Board as a legal representative and the veteran was so 
advised.  In March 2006, the veteran advised the Board that 
he would proceed without representation.

The Board notes that the issue of whether a December 2, 1992, 
rating decision granting a 20 percent initial rating for a 
left shoulder disability was clearly and unmistakably 
erroneous was listed in the RO's August 2005 Supplemental 
Statement of the Case, however, the Board does not have 
jurisdiction of such issue as the August 2005 decision was 
the first notice of the RO's decision and the veteran has not 
provided either a notice of disagreement or a substantive 
appeal with respect to the issue.  See 38 C.F.R. § 20.200.  
Upon remand, the veteran should be specifically advised with 
respect to the status of that issue and his appellate rights.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The record reflects that the veteran has appealed a number of 
rating decisions throughout the course of this appeal and, in 
a January 2003 notice of disagreement, he specifically 
requested a "board hearing."  A hearing has not been 
scheduled in this appeal and the veteran has not withdrawn 
his request for a hearing.  As such, this matter must be 
remanded in order for the veteran to clarify the type of 
hearing he desires, if any, and for the scheduling of such a 
hearing.

The veteran was given proper notice of his rights and 
responsibilities under the Veterans Claims Assistance Act of 
2000 (VCAA) with respect to his claims of entitlement to 
service connection, increased rating, and for a total rating.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Subsequent to that notice, the RO granted service connection 
for psoriasis, an increased rating for the veteran's left 
shoulder disability, and a total rating.  Unfortunately, the 
RO did not provide additional VCAA notice addressing the 
evidence needed to substantiate the claims of entitlement to 
a higher initial rating for psoriasis and entitlement to 
earlier effective dates for the staged rating of the left 
shoulder disability and for the initial grant of a total 
rating that derived from the grant of benefits.

In a recent decision by the United States Court of Appeals 
for Veterans Claims (Court), it was determined that VCAA 
notice must apply to all five elements of a service-
connection claim, including degree of disability and 
assignment of an effective date to any award.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Because this appeal includes claims of entitlement to a 
higher initial rating and to earlier effective dates, the 
Board finds that the veteran has not been properly advised of 
the evidence necessary to substantiate his claims.  
Accordingly, this matter must be remanded so that proper 
notice may be provided to the veteran and any necessary 
development performed.

The Board also notes that the veteran has three requests to 
reopen previously denied claims on appeal.  Although the 
veteran was given VCAA notice with respect to those claims in 
July 2002, the Court recently determined that more specific 
notice was required to properly advise claimants of evidence 
needed to substantiate requests to reopen.  See Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).  As 
such, upon remand additional notice should be provided.

This matter is remanded for the following action:

1.  Contact the veteran and determine 
what type of hearing, if any, he desires.  
Schedule such a hearing.

2.  Provide VCAA notice per 
Dingess/Hartman and Kent.  Perform any 
and all development deemed necessary as a 
result of any response received from the 
veteran.

3.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran should be furnished 
a Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure procedural defects and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






